DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 	The certified copy has been filed on October 23, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2019 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor Memory Device With ONA Charge Accumulating Layer.
Election/Restrictions
Claim1 is allowable. The restriction requirement Between device embodiments , as set forth in the Office action mailed on March 11, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 11, 2021 is withdrawn.  Claims 12-14  , directed to device embodiment are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Sakata (US 2018/0097011), Yoo (US 2012/0052673), Lee (US 2020/0194451), Mizuno (US 2016/0071876), Kim (US 2018/0182776), Harari (US 2017/0148517), Sakaike (US Pat. No. 10,103,155), Nagashima (US 2017/0263619), Polishchuk (US 2013/0307053), Carlson (US Pat. No. 10,937,802), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 1 (from which claims 2-14 depend), a third region including aluminum and nitrogen and having a third position as a position in the second direction, the third position being between the first position and the second position, and oxygen being not included in the third region or a concentration of oxygen in the third region being lower than concentrations of oxygen in the first region and the second region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Sakata (US 2018/0097011) discloses (Fig. 20) charge storage members 26 partitioned.	Yoo (US 2012/0052673) discloses forming charge storage layers utilizing ONA material (Para [0049]).	Lee (US 2020/0194451) discloses (Fig. 33) charge storage layer 114b with gaps 130 in between	Mizuno (US 2016/0071876) discloses (Fig. 12A) sections of a charge storage region 54.	Kim (US 2018/0182776) discloses (Fig. 4) a division pattern 240 separating a charge storage structure 190.	Harari (US 2017/0148517) discloses (Fig 4b) charge-trapping layers (432.434) spaced apart from each other with different materials (Para [0052]). 	Sakaike (US Pat. No. 10,103,155), discloses (Fig. 9A) a charge storage layer 22 with multiple portions divided by insulating film 17.	Nagashima (US 2017/0263619) discloses (Fig. 3B) an insulating multilayer film comprising oxides and nitrides (Para [0034])	Polishchuk (US 2013/0307053) discloses (Fig. 4A) a multi-layer charge trapping region 422 with oxygen rich nitride 422a and oxygen lean nitride 422b (Para [0059]). 	Carlson (US Pat. No. 10,937,802) discloses charge storage devices 201 comprising aluminum oxide.

This application is in condition for allowance except for the following formal matters: 
objection to the title being non-descriptive.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        


/G.G.R/Examiner, Art Unit 2819